Defendant appeals from a judgment of a City Magistrate holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting said defendant of a violation of section 986 of the Penal Law (bookmaking). Judgment reversed on the law and the facts, the fine remitted, and a new trial ordered. The People failed to establish beyond a reasonable doubt the commission of the alleged crime on the date set forth in the complaint. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldoek, JJ., concur.